The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-5 are presented for examination

Claim Interpretation - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claims 1 limitations a processing unit configured to generate the control signal using a control model and based at least on one or more sensor signals supplied to the processing unit has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder processing unit coupled with functional language configured to generate control signal without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs 0032-0035 shows that the processing unit can perform coagulation as well as internal hardware components.  Therefore, the processing unit can be implemented in both hardware and software in combination.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Patent 11097633) in the view of Husain (US Patent Application 20210057920).
As per claim 1, Kohn a control unit [195a, fig. 1] for adjusting a power output by the power control unit in response to a control signal [col. 5 lines 54-60, fig. 2, as pointed out the control system receive the control signal and determined the power be supplied by the battery based upon the control signal].
a processing unit [part of control system 195a, fig. 1] configured to generate the control signal using a control model and based at least on one or more sensor signals supplied to the processing unit [col. 6 lines 40-49, col. 26 lines 9-20, processing unit is part of the control system that generate control signal and work with the sensor data/component 195d as well as control model to make specific determination and so forth].
Kohn does not teach the processing unit is configured to communicate via an interface with an external processing entity to receive a data set for generating the control model or to receive the control model, and/or to transmit the model to the external processing entity.
However, Husain teaches the processing unit is configured to communicate via an interface with an external processing entity to receive a data set for generating the control model or to receive the control model, and/or to transmit the model to the external processing entity [0025, 0032, 0039, 0049, fig. 5, as pointed out control signal is provided where specific data is used to train for specific battery with specific characteristic.  In this case, the data can be sent or received to the server].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Kohn to include the method of Husain to the usage of the server to and receive training data.  By doing so, it is possible to control specific power supply accordingly.

As per claim 2, Kohn does not teach the control signal is further generated based on advancement in time.
However, Husain teaches the control signal is further generated based on advancement in time [0095, 0073, advanced epoch time].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Kohn to include the method of Husain to use timer to control the signal.

As per claim 3, Kohn teaches the received data set is a training data set, and wherein the processing unit is configured to execute a machine learning algorithm for generating the control model.
However, Husain teaches the received data set is a training data set, and wherein the processing unit is configured to execute a machine learning algorithm for generating the control model [0025, receive training data from server].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Kohn to include the method of Husain to the usage of the server to and receive training data.  By doing so, it is possible to control specific power supply accordingly.

As per claim 4, Kohn teaches the processing unit is configured to repetitively or continuously generate the control signal based on one or more current sensor signals [col. 5 lines 55-65, col. 12 lines 1-15, repetitive pulse signal].

As per claim 5, Kohn teaches the processing unit is configured to refine the control model based on feedback information classifying the generated control signal [col. 2 lines 60-65, col. 3 lines 1-10, feedback target system and model for adjustment].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeighami (US 20190326780) teaches power supply mode selection.
Fischer (US 20190267694) teaches adaptive voltage modification (AVM) controller mitigating power interruptions and radio frequency (F) antennas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187